Court of Appeals
of the State of Georgia

                                           ATLANTA,____________________
                                                    August 19, 2019

The Court of Appeals hereby passes the following order:

A19A2477. AMERICAN MANAGEMENT GROUP OF NORTH FLORIDA,
    LLC v. BAYTREE LANDSCAPE CONTRACTORS, INC.

       Baytree Landscape Contractors, Inc. (“Baytree”) filed this civil action against
American Management Group of North Florida, LLC (“American Management”) and
Candler Acquisition, LLC (“Candler”). After American Management and Candler
failed to answer, Baytree filed a motion for default judgment. American Management
and Candler responded and filed a motion to open default.
       The trial court denied the motion to open default, and granted in part and denied
in part the motion for default judgment. The trial court found that Baytree was entitled
to a default judgment against American Management on some of its claims. However,
the trial court denied entry of default judgment against Candler, because the facts
alleged in the complaint were not sufficient to support the assertion that American
Management was Candler’s agent. American Management filed a notice of appeal
from the trial court’s order. Baytree filed a motion to dismiss the appeal, arguing that
the appeal is interlocutory. We agree.
       “In a case involving multiple parties or multiple claims, a decision adjudicating
fewer than all the claims or the rights and liabilities of [fewer] than all the parties is not
a final judgment.” Johnson v. Hosp. Corp. of America, 192 Ga. App. 628, 629 (385
SE2d 731) (1989) (punctuation omitted). Under such circumstances, there must be
either an express determination that there is no just reason for delay under OCGA
§ 9-11-54 (b) or compliance with the interlocutory appeal requirements of OCGA
§ 5-6-34 (b). See id. Where neither code section is followed, the appeal is premature
and must be dismissed. Id.
      The record does not show that the trial court has resolved Baytree’s claims
against Candler or that the court directed the entry of judgment under OCGA § 9-11-54
(b).1 Accordingly, American Management was required to use the interlocutory appeal
procedures – including obtaining a certificate of immediate review from the trial court
– to appeal the trial court’s order. See OCGA § 5-6-34 (b); Shoenthal v. Shoenthal,
333 Ga. App. 729, 730 (776 SE2d 663) (2015); Standridge v. Spillers, 263 Ga. App.
401, 403 (1) (587 SE2d 862) (2003). American Management’s failure to do so deprives
us of jurisdiction over this direct appeal. See Shoenthal, 333 Ga. App. at 730.
Accordingly, Baytree’s motion to dismiss is GRANTED and this appeal is DISMISSED
for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          08/19/2019
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.

                                                                                          , Clerk.




      1
        Additionally, while the trial court found that Baytree was entitled to entry of
a default judgment against American Management, no formal default judgment or
amount of judgment was entered. See Ravan Construction Co. v. Smith, 239 Ga. App.
885, 885 (522 SE2d 293) (1999).